Title: From John Quincy Adams to Thomas Boylston Adams, 7 July 1801
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother.
Hamburg 7. July 1801.

To morrow morning we are to embark on board the America, Captain Wills, for Philadelphia, where I hope in about two months to take you by the hand.
My account with the Department of State has not been forwarded this year, because the bills and rects: from which the charge of postage is to be collected, were accidentally packed up with my baggage to go to Boston; and I hope to arrive in America myself early enough to make it out in season for the Dept:—But I do not like to go to sea, without putting some statement of it, out of the reach of any accident that may happen to myself—I therefore enclose with this, my account with the public—estimating the charge of postage, certainly within a very few dollars of its amount.—If you do not see me before this reaches you—send the enclosed acct: to the dept: of State; and receive the balance due upon it.
I have likewise to mention, that Messrs: Bird, Savage and Bird, of London have five hundred pounds sterling in their hands belonging to me, for which I purpose to draw upon them after my return to America—I believe this will give you as complete information of my state of affairs, as upon any contingency may be necessary for you.
Your affectionate brother.
John Q. Adams.